DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 09/23/2022 have been entered. Claims 1-4, 7-8, 10-15, and 17 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Urbajs does not disclose the mechanical device as it is directed toward adjusting operational parameters of shutter glasses. Applicant further argues that Halpin fails to mention an element of an eyewear skeleton configured to be dressed by at least one dressing element. Applicant further argues that Hall does not disclose an eyewear skeleton to be integrated into an active eyewear adapted for a wearer, and two elements comprising at least one electronic component arranged on another element of the eyewear skeleton, and wherein the temple and the optical lens are dressed by at least one dressing element. Applicant further argues that one of ordinary skill in the art would not have been motivated to change Urbajs with Hall because it would not allow the electronic connection between the electronic element, which interact together. Examiner respectfully disagrees.
Regarding applicant’s argument that Urbajs does not disclose the mechanical device, examiner notes that claim is being interpreted under the broadest reasonable interpretation and that Urbajs does disclose a mechanical device which operates crystal shutters.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Halpin is relied upon to teach a mechanical means arranged between the electronics components and the at least two elements, while Urbajs is relied upon to teach “at least one dressing element, wherein the at least one dressing element dresses at least part of the at least two elements of the eyewear skeleton (see Fig 14a; Para [0081]; 1402 front frame dresses frame and lenses)”, and the combination yields an improved eyewear device that conforms to a user’s face. Therefore, Urbajs in view of Halpin is viewed to teach an element of an eyewear skeleton configured to be dressed by at least one dressing element. 
With regards to applicant’s argument that Hall does not disclose the limitations of claim 1, Hall is relied upon to teach wherein at least one of the at least two elements is adjustable so that the eyewear skeleton is adapted to the wearer, while Urbajs is relied upon to teach “an eyewear skeleton to be integrated into an active eyewear adapted for a wearer (see Fig 14a), and two elements comprising at least one electronic component arranged on another element of the eyewear skeleton (see Fig 4, Para [0043], CPU is coupled to lens shutters), and wherein the temple and the optical lens are dressed by at least one dressing element (see Fig 14a; dressing element is composed of front frame 1402 and functional elements 1404 which dresses back frame 1406 and lenses 1416a/b)”, and the combination yields an improved eyewear device that conforms to a user’s face. Therefore, Urbajs in view of Hall is viewed to teach an eyewear skeleton to be integrated into an active eyewear adapted for a wearer, and two elements comprising at least one electronic component arranged on another element of the eyewear skeleton, and wherein the temple and the optical lens are dressed by at least one dressing element.
In response to applicant's argument that one of ordinary skill in the art would not have been motivated to change Urbajs with Hall because it would not allow the electronic connection between the electronic element, which interact together, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case the combined teaching would suggest a need to achieve a better fit of the glasses on a wearer’s head. For these reasons examiner maintains the rejection under USC 103. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Urbajs (US 2016/0026009, of record) in view of Hall (US 5,909,267, of record).
Regarding claim 1, Urbajs discloses an eyewear skeleton  to be integrated into an active eyewear adapted for a wearer (see Fig 14a; back frame 1406), comprising; a mechanical device (see Fig 14a; Para [0034]; shutters 120 and 122 are mechanical devices); and at least two elements selected among the following elements: a lens housing (see Fig 14a; Para [0084]; frame 1406 is a housing for lenses), and/or at least one temple (see Fig 14a; Para [0083]; temples 1408 and 1410), and/or at least one optical lens (see Fig 14a; Para [0084]; lenses mounted in openings 1416a and 1416b), at least part of the two elements being configured to be dressed by at least one dressing element (see Fig 14a; Para [0084]; lenses mounted in openings 1416a and 1416b), wherein each of the at least two elements comprises at least one electronic component (see Fig 14a; Para [0081]; CPU and battery on frame 1406 and temple extending from there), the at least one electronic component of the at least two elements interacting one with the other (see Fig 4; Para [0043]; CPU coupled to lens shutters).
Urbajs does not disclose wherein mechanical means for adjusting at least the lens housing and/or the at least one temple according to at least one parameter of the wearer, the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer’s face and/or a wrap angle fitting the wearer’s face and/or a curvature angle of the wearer and/or an interpupillary-distance of the wearer and/or a parameter relative to a head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or eyebrow position and/or a jowl position, and/or a width of the wearer’s head and/or a parameter relative to the wear’s head movements. Urbajs and Hall are related because both disclose eyewear.
Hall discloses eyewear (see Fig 20) wherein mechanical means for adjusting at least the lens housing and/or the at least one temple according to at least one parameter of the wearer (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable), the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer’s face and/or a wrap angle fitting the wearer’s face and/or a curvature angle of the wearer and/or an interpupillary-distance of the wearer and/or a parameter relative to a head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or eyebrow position and/or a jowl position, and/or a width of the wearer’s head and/or a parameter relative to the wear’s head movements (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable to a pantoscopic angle and head of a wearer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Urbajs with wherein mechanical means for adjusting at least the lens housing and/or the at least one temple according to at least one parameter of the wearer, the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer’s face and/or a wrap angle fitting the wearer’s face and/or a curvature angle of the wearer and/or an interpupillary-distance of the wearer and/or a parameter relative to a head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or eyebrow position and/or a jowl position, and/or a width of the wearer’s head and/or a parameter relative to the wear’s head movements of Hall for the purpose of improving user comfort though fitting means of the electronic eyewear device.
Regarding claim 2, Urbajs in view of Hall discloses the eyewear skeleton according to claim 1 (Urbajs: see Fig 14a), wherein the electronic component comprises a battery and/or an electronic board and/or a wire and/or a sensor and/or an optical element for performing augmented reality and/or a memory and/or a processor and/or a cooling component and/or an active cell (Urbajs: see Fig 14a; Para [0081]; CPU and battery on frame 1406 and temple extending from there).
Regarding claim 4, Urbajs in view of Hall discloses the eyewear skeleton according to claim 1 (Urbajs: see Fig 14a) wherein at least one of the at least two elements is adjustable so that the eyewear skeleton is adapted to the wearer (Urbajs: see Fig 20; Col 9, lines 31-46; temples are adjustable)
Regarding claim 7, Urbajs in view of Hall discloses an active eyewear adapted for a wearer comprising: the eyewear skeleton according to claim 1 (Urbajs: see Fig 14a); and at the least one dressing element, which dresses at least part of the at least two elements of the eyewear skeleton. (Urbajs: see Fig 14a; Para [0081]; 1402 front frame dresses frame and lenses). 
Regarding claim 8, Urbajs in view of Hall discloses the active eyewear according to claim 7 (Hall: see Fig 20), wherein the at least one dressing element is adjusted according to at least one parameter of the wearer (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable)
Regarding claim 10, Urbajs in view of Hall discloses the active eyewear according to claim 7 (Urbajs: see Fig 14a), wherein the at least one dressing element comprises at least two parts (Urbajs: see Fig 14a; dressing element is composed of front frame 1402 and functional elements 1404).
Regarding claim 11, Urbajs in view of Hall discloses the active eyewear according to claim 7 (Urbajs: see Fig 14a), wherein the at least one dressing element is fixed on the eyewear skeleton (Urbajs: see Fig 14a; dressing element is fixed on back frame 1406).
Regarding claim 12, Urbajs in view of Hall discloses the active eyewear according to claim 7 (Urbajs: see Fig 14a), wherein the at least one dressing element comprises at least one aperture arranged on an area of the at least one dressing element dressing an electronic component (Urbajs: see Fig 14a; openings 1402a and 1402b are set in the dressing component front frame 1402).
Regarding claim 13, Urbajs discloses a method for assembling an active eyewear adapted for a wearer (see Fig 14a), an eyewear skeleton being integrated into the active eyewear (see Fig 14a; back frame 1406) and comprising: a mechanical device (see Fig 14a; Para [0034]; shutters 120 and 122 are mechanical devices), and at least two elements selected among the following elements: a lens housing (see Fig 14a; Para [0084]; frame 1406 is a housing for lenses), and/or at least one temple (see Fig 14a; Para [0083]; temples 1408 and 1410), and/or at least one optical lens (see Fig 14a; Para [0084]; lenses mounted in openings 1416a and 1416b), at least part of the two elements being configured to be dressed by at least one dressing element (see Fig 14a; Para [0084]; lenses mounted in openings 1416a and 1416b), wherein each of the at least two elements comprises at least one electronic component (see Fig 14a; Para [0081]; CPU and battery on frame 1406 and temple extending from there), the at least one electronic component of the at least two elements interacting one with the other (see Fig 4; Para [0043]; CPU coupled to lens shutters); the method comprising: dressing at least part of the at least two elements of the eyewear skeleton by the at least one dressing element (see Fig 3; Para [0081]; 1402 front frame dresses back frame 1406 and lens).
Urbajs does not disclose wherein the mechanical device is configured to adjust at least the lens housing and/or the at least one temple according to at least one parameter of the wearer, the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer's face and/or a wrap angle fitting the wearer's face and/or a curvature angle of the wearer and/or an interpupillary- distance of the wearer and/or a parameter relative to a head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or an eyebrow position and/or a jowl position, and/or a width of the wearer's head and/or a parameter relative to the wearer's head movements. Urbajs and Hall are related because both disclose eyewear.
Hall discloses a method for adjusting an eyewear to a wearer (see Fig 20), wherein the mechanical device is configured to adjust at least the lens housing and/or the at least one temple according to at least one parameter of the wearer (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable), the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer's face and/or a wrap angle fitting the wearer's face and/or a curvature angle of the wearer and/or an interpupillary- distance of the wearer and/or a parameter relative to a head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or an eyebrow position and/or a jowl position, and/or a width of the wearer's head and/or a parameter relative to the wearer's head movements (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable to a pantoscopic angle and head of a wearer).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Urbajs with wherein the mechanical device is configured to adjust at least the lens housing and/or the at least one temple according to at least one parameter of the wearer, the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer's face and/or a wrap angle fitting the wearer's face and/or a curvature angle of the wearer and/or an interpupillary- distance of the wearer and/or a parameter relative to a head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or an eyebrow position and/or a jowl position, and/or a width of the wearer's head and/or a parameter relative to the wearer's head movements of Hall for the purpose of improving user comfort though the fitting means of the electronic eyewear device.
Regarding claim 14, Urbajs in view of Hall discloses the method for assembling according to claim 13 (Urbajs: see Fig 14a), wherein the at least one dressing element comprises at least two parts (Urbajs: see Fig 14a; dressing element is composed of front frame 1402 and functional elements 1404), wherein during the dressing step, at least one of the at least two elements of the eyewear skeleton is at least partially dressed by one of the at least two parts of the at least one dressing element and at least the other of the at least two parts of the at least one dressing element, such that the at least two parts of the at least one dressing element dresses the at least two elements of the eyewear skeleton (Urbajs: see Fig 14a; dressing element is composed of front frame 1402 and functional elements 1404 which dresses back frame 1406 and lenses 1416a/b).
Regarding claim 15, Urbajs discloses a method for adjusting an active eyewear to a wearer, an eyewear skeleton being integrated into the active eyewear (see Fig 14a; back frame 1406) and comprising: a mechanical device (see Fig 14a; Para [0034]; shutters 120 and 122 are mechanical devices), and at least two elements selected among the following elements: a lens housing (see Fig 14a; Para [0084]; frame 1406 is a housing for lenses), and/or at least one temple (see Fig 14a; Para [0083]; temples 1408 and 1410), and/or at least one optical lens (see Fig 14a; Para [0084]; lenses mounted in openings 1416a and 1416b), at least part of the two elements being configured to be dressed by at least one dressing element (see Fig 14a; Para [0084]; lenses mounted in openings 1416a and 1416b), wherein each of the at least two elements comprises at least one electronic component (see Fig 14a; Para [0081]; CPU and battery on frame 1406 and temple extending from there), the at least one electronic component of the at least two elements interacting one with the other (see Fig 4; Para [0043]; CPU coupled to lens shutters).
Urbajs does not disclose wherein the mechanical device is configured to adjust at least the lens housing and/or the at least one temple according to at least one parameter of the wearer, the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer's face and/or a wrap angle fitting the wearer's face and/or a curvature angle of the wearer and/or an interpupillary- distance of the wearer and/or a parameter relative to a head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or an eyebrow position and/or a jowl position, and/or a width of the wearer's head and/or a parameter relative to the wearer's head movements, the method comprising: adjusting, the at least one of the at least two elements of the eyewear skeleton and/or the at least one dressing element according to at least one parameter of the wearer. Urbajs and Hall are related because both disclose eyewear.
Hall discloses a method for adjusting an eyewear to a wearer (see Fig 20), wherein the mechanical device is configured to adjust at least the lens housing and/or the at least one temple according to at least one parameter of the wearer (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable), the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer's face and/or a wrap angle fitting the wearer's face and/or a curvature angle of the wearer and/or an interpupillary- distance of the wearer and/or a parameter relative to a head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or an eyebrow position and/or a jowl position, and/or a width of the wearer's head and/or a parameter relative to the wearer's head movements (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable to a pantoscopic angle and head of a wearer), the method comprising: adjusting, the at least one of the at least two elements of the eyewear skeleton and/or the at least one dressing element according to at least one parameter of the wearer (see Fig 20; Col 9, lines 31-46; temples are adjustable to dimensions of wearer)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Urbajs with wherein the mechanical device is configured to adjust at least the lens housing and/or the at least one temple according to at least one parameter of the wearer, the at least one parameter of the wearer relates to a pantoscopic angle fitting the wearer's face and/or a wrap angle fitting the wearer's face and/or a curvature angle of the wearer and/or an interpupillary- distance of the wearer and/or a parameter relative to a head of the wearer, the parameter relative to the head of the wearer including a nose size and/or a nose position and/or an eyebrow position and/or a jowl position, and/or a width of the wearer's head and/or a parameter relative to the wearer's head movements, the method comprising: adjusting, the at least one of the at least two elements of the eyewear skeleton and/or the at least one dressing element according to at least one parameter of the wearer of Hall for the purpose of improving user comfort though the fitting means of the electronic eyewear device.
Regarding claim 17, Urbajs in view of Hall discloses the method for adjusting according to claim 15 (Hall: see Figs 20 and 40), wherein at least one of the at least two elements of the eyewear skeleton is adjustable, and during the adjusting, the at least one of the at least two elements of the eyewear skeleton is adjusted with the mechanical device according to the at least one parameter of the wearer (Hall: see Fig 20; Col 9, lines 31-46; temples are adjustable to dimensions of wearer).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Urbajs (US 2016/0026009, of record) in view of Hall (US 5,909,267, of record) as applied to claim 1 above and further in view of Halpin (US 2016/0246059, of record).
Regarding claim 3, Urbajs in view of Hall discloses the eyewear skeleton according to claim 1 (see Fig 14a). Urbajs in view of Hall does not disclose wherein the mechanical device is arranged between the electronics components and the at least two elements. Urbajs in view of Hall and Halpin are related because both disclose electronic eyewear.
Halpin discloses electronic eyewear (see Fig 1) wherein the mechanical device is arranged between the electronics components and the at least two elements (see Fig 5; Para [0099]; housing/hinge 2 between frame 9 and lens 50 and temple which includes an electronic board see Para [0107])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Urbajs in view of Hall with wherein the mechanical device is arranged between the electronics components and the at least two elements of Halpin for the purpose of improving user comfort though fitting means of the electronic eyewear device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872